Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Status of the Application

This is a Final Office Action in response to Application Serial 16/813,876. In response to the Examiner’s action filed July 14, 2021,  Applicant  on September 10, 2021 amended claims 1, 4, 5, 7, 10, 11,  and cancelled claims 2, 3 and 8-9.  Claims 1, 4-7, 10-12 are pending in this application and have been rejected below.



Response to Amendment
Claims 1, 4-7, 10-12 are pending in this application. Claims 1, 4, 5, 7, 10, 11 are amended.  Claims 2, 3 and 8-9 are cancelled.

The 35 U.S.C. 101 rejections of claims 1-7 have been fully considered in light of the 2019 PEG. The Applicant’s arguments are not persuasive, the amended claims are examined in the 35 U.S.C. 101 rejection, see below.

The amended claims 1, 4, 5, 7, 10, 11 raise new issues and necessitate a new rejection under 35 U.S.C. 103. Applicant’s amendments to claims 1, 4, 5, 7, 10, 11 are not sufficient to overcome the 35 USC 103 rejections, see below.  The claims 1, 4-7, 10-12 are rejected under 35 U.S.C. 103, see below.



Response to Arguments
Applicant’s arguments filed on September 10, 2021, have been fully considered but they are not persuasive and/or are moot in view of the revised rejections. Applicant’s arguments will be addressed herein below. 

Claim Rejections - 35 U.S.C. § 101 
On pages 9-21, Applicant submits, “…  independent claims 1 and 7 claim statute eligible subject matter … Independent claim 1 claims "computer system for determining whether a task should be diverted to improve accuracy in determining if the task should be performed, which is configured to support a work formed of a combination of a plurality of tasks so as to be executed in order to achieve a predetermined object," and independent claim 7 claims "a work support method for determining whether a task should be diverted to improve accuracy in determining if the task should be performed to be executed by a computer system to support a work formed of a combination of a plurality of tasks so as to be executed in order to achieve a predetermined object." It is clear that the claims are directed toward a method and a system. Therefore, the claims fall within patent eligible subject matter. … The claims are not directed to an abstract idea and are therefore patent-eligible under Alice Step 1 (Step 2A).  a. The subject matter does not fall within a managing personal behavior and commercial or legal interactions nor does the subject matter fall within mathematical relationships, both of which are an abstract idea (Prong One). … Further the Office Action asserts that "each of these limitations are directed to calculating... and thus, the claims are directed to mathematical relationships." Id. at 4. Applicant respectfully disagrees … With regards to all three independent claims, none of these claims or their dependents, involves managing human activity … The Office Action asserts that the calculating step is a mathematical relationship. First, the Applicant respectfully points out that none of the claim limitations, nor the claims in entirety fit any of the … examples. Second, if containing a mere calculation step was enough to make a claim patent ineligible, numerous claims and patents would be held invalid. Third, Applicant respectfully asserts that the entire limitations must be considered not just one of many steps. The remaining portion of the limitations cannot be ignored or simply classified as "data." When viewing the amended claims in their entirety, the claims do not recite any 
Examiner respectfully disagrees. The claims 1, 4-7, 10-12 are directed to certain methods of organizing human activity and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A. The claims 1, 4-7, 10-12 are rejected under 35 U.S.C. 101 rejection, see below.

 On pages 9-21, Applicant submits, “… the claims are integrated into a practical application (Prong 2A) …even if, arguendo, the subject matter of the amended clams is directed to a judicial exception (a position with which the Applicant disagrees), the judicial exception is integrated into a practical approach, and therefore, is patent eligible …. The alleged judicial exception is integrated into a practical approach because  “ an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment”… the claims method “ achieves a system configured to support, when a new analysis work is to be executed, the analysis work by presenting useful information from logs of analysis works. … Applicant's published specification at [0007]. With current systems the "appropriate information cannot be presented, and the amount of information to be presented is enormous." Applicant's published specification at [0006]. The claimed method and system is a significant improvement over methods and systems in this technical field because the claimed method and system "executes the scoring of the result of the analysis work based on the evaluation obtained for the result of the analysis work," "executes the scoring of the analyst based on the evaluation obtained for the result of the analysis work," and "executes the scoring of a task included in an analysis work based on the evaluation obtained for the result of the analysis work." Thus, "scoring of the task in consideration of the diversion result of the analysis work enables the efficient and accurate evaluation of the usefulness of the analysis work." (Emphasis added). Applicant's published specification at [0240]. Because the claimed additional elements reflect an  more efficient and more accurate than a standard system.  As a result, the amended claims, when viewed as a whole, recite features that comply with 35 U.S.C § 101….”

Examiner respectfully disagrees. The claims 1, 4-7, 10-12 are directed to a judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of, “ A computer system for determining whether a task should be diverted to improve accuracy in determining if the task should be performed, which is configured to support a work formed of a combination of a plurality of tasks so as to be executed in order to achieve a predetermined object, the computer system comprising at least one computer including: a processor; and a storage device coupled to the processor, the computer system being configured to”, “ the at least one computer being configured to:”,” in claim 1;   “the computer system , “at least one computer is configured to”, in claim 4, 5, 6 ; “A work support method for determining whether a task should be diverted to improve accuracy in determining if the task should be performed to be 

In addition, these additional elements merely generally link the abstract idea to a field of use, namely a generic computing environment. Generally linking the use of the judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application – See MPEP 2106.05 (h). 

Furthermore, with respect to the obtain, select(ing), present(ing), these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Adding insignificant extra-solution activity to the judicial exception is not indicative of integration into a practical application. – See MPEP 2106.05 (g).

 Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 4-6, 10-12- do not integrate into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.

The claims 1, 4-7, 10-12 are not integrated into a practical application.  Further the claimed invention does not improve the functioning of the computer itself or any other technology or technical field.

 
On pages 9-21, Applicant submits, “ The claims are not directed to a "Well-Understood, Routine, Conventional Activity" and are therefore patent-eligible under 
Alice Step 2 (Step 2B) …. the claims remain statutorily eligible by adding significantly more. Under Alice Step 2, claims fail to transform an abstract idea into something more when the claims are directed to a "Well-Understood, Routine, Conventional Activity." … in fact, "[t]he mere fact that something is disclosed in a piece of prior art, for example, does not mean it was well-understood, routine, and conventional." Berkheimer v. HP Inc., 881 F.3d 1360, 1369 (Fed. Cir. 2018). As a result, claims are "well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use the relevant industry." ("Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.))1 (emphasis in original). … Under Alice Step 2, "abstract-idea-based solutions implemented with generic technical components in a conventional way" are distinguished "from the eligible” … available at technology -based solutions and software-based invention that improves the performance of the computer system itself. … Amdocs (Isr.) Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1299 (Fed. Cir. 2016). (Internal quotation marks omitted). Therefore, claims that improve the performance of a computing system may be found to be patent-eligible under Alice Step 2. … the claims solve a technological problem in an unconventional manner. Specifically, the amended claims expressly solve the problem of achieving "a system configured to support, when a new analysis work is to be executed, the analysis work by presenting useful- 20 - 6975823 1 Applicant: HITACHI, LTD. Application No.: 16/813,876information from logs of analysis works." Applicant's published specification at [0007]  … by implementing the recited unconventional elements in the claims, the system is able to overcome the complications involved in prior art systems. As a result, like in Amdocs "[w]hile some individual limitations arguably may be generic, others are unconventional and the ordered combination of these limitations yields an inventive concept sufficient to confer eligibility without undue preemption." Amdocs (Isr.) Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1303 (Fed. Cir. 2016). Therefore, like in Amdocs, the present claims are patent-eligible.” assuming arguendo that the present claims are an abstract idea, like in Amdocs, the present amended claims clearly recite sufficient elements to transform the abstract idea into patent-eligible subject matter under 35 U.S.C. § 101. Consequently, under both step 1 and step 2 of the Alice inquiry, claim 1 is patent eligible.  Although not identical, claim 7 recites similar features to that of claim 1, and claim 7 is patent eligible for at least the claims 1, 4-7, 10-12 is respectfully requested. …”
-21 - 


Claim Rejections - 35 U.S.C.  102/ 103
On pages 22-25,  Applicant submits, “Yokoyama does not teach "select earlier tasks using the target task whose completion date is prior than a completion date of the new work, "identify from the earlier tasks, analyst tasks which are tasks with a same user of new work," "calculate a second evaluation value of the user who has executed the work corresponding to the target log based on the first score of each of the plurality of obtained logs corresponding to the work diverting the part of the combination of tasks included in the target log and an analyst score, and manage the second evaluation value in association with the target log," and "present the selected combination of tasks to a user of the new work based on the work diverting," as recited in amended claim 1. Instead, Yokoyama is silent regarding these features. The Office Action generally compares the calculation of management costs of the administrator of Yokoyama with the claimed calculating the second evaluation value of the user. However, this is not accurate. Yokoyama teaches that management costs of the administrator are defined by "Management cost={(end time)-(start time)}/(number of departments under concurrent operation)." Yokoyama at col. 12 lines 5-6. Thus, Yokoyama does not teach, suggest, or claim each feature of amended claim 1.”  … “Applicant claims "select earlier tasks using the target task whose completion date is prior than a completion date of the new work, "identify from the earlier tasks, analyst tasks which are tasks with a same user of new work," "calculate a second evaluation value of the user who has executed the work corresponding to the target log based on the first score of each of the plurality of obtained logs corresponding to the work diverting the part of the combination of tasks included in the target log and an analyst score, and manage the second evaluation value in association with the target log," and "present the selected combination of tasks to a user of the new work based on the work diverting.” …  “shown below in FIG. 14, the ation of the diversion result of the analysis work enables the objective evaluation of the experience and ability of the analyst." (Emphasis added). Applicant's published specification at [0231]. Further, the "scoring of the task in consideration of the diversion result of the analysis work enables the efficient and accurate evaluation of the usefulness of the analysis work." (Emphasis added). Applicant's published specification at [0240]. Claim 1 is therefore allowable over the cited reference of record. Claim 7 contains similar subject matter to amended claim 1 and is believed to be allowable for the same reasons. 
Claims 2-6 and 8-12 are dependent upon claims 1 or 7, and the Applicant believes these claims are allowable over the cited references of record for the same reasons provided above. Based on the arguments presented above, withdrawal of the 35 U.S.C. 102 rejection of claims 1-12 is respectfully requested. 

Examiner respectfully acknowledges the Applicant’s arguments. The amendment to the claims necessitate grounds for a new rejection for the claims 1 and 7 under 35 U.S.C. 103. The claims 4-6 and 10-12 are dependent on the claims 1 and 7, respectfully, and thus, the claims are rejected under 35 U.S.C. 103, see below.



Claim Rejections  - 35 USC§  101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-7, 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more.

Claims 1, 4-7, 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1 and similarly claim 12) recites , “ … manage work management information for storing a plurality of logs each including identification information on a work, an object of the work, a combination of tasks for the work, and evaluation information indicating an evaluation obtained by a user for a result of the work, … obtain, in a case where a new work is to be executed, at least one of the plurality of logs including the same object as an object of the new work; calculate a first evaluation value of the work corresponding to the at least one of the plurality of logs based on the evaluation information included in the at least one of the plurality of logs; select a combination of tasks recommended for the new work from among combinations of tasks included in the at least one of the plurality of logs, based on the first evaluation value; calculate a first score of the work corresponding to each of the plurality of logs based on the evaluation information included in the each of the plurality of logs; -2-6975823.1Applicant: HITACHI, LTD.Application No.: 16/813,876 select a target log from among a plurality of obtained logs including the same object as the object of the new work; calculate a second score of each task of the combination of tasks included in the target log based on the first score of the work corresponding to the target log and the first score of a work diverting a part of the combination of tasks included in the target log; calculate the first evaluation value of the work corresponding to each of the plurality of obtained logs based on the second scores of the each of the plurality of obtained logs; select a target log from among the plurality of obtained logs; select earlier tasks using the target task whose completion date is prior than a completion date of the new work; identify from the earlier tasks, analyst tasks which are tasks with a same user of the new work; calculate a second evaluation value of the user who has executed the work corresponding to the target log based on the first score of each of the plurality of obtained logs corresponding to the work diverting the part of the combination of tasks included in the target log and an analyst score, and manage the second evaluation value in association with the target log; select a combination of tasks recommended for the new work from among the combinations of tasks included in the plurality of obtained logs, based on the first evaluation value and the second evaluation value; and present the selected combination of tasks to a user of the new work, based on the work diverting, and wherein the plurality of logs each include information on a user who has executed the work..”   Claims 1, 4-7, 10-12, in view of the claim limitations, are directed to the abstract idea of,  … manage work management information for storing a plurality of logs … indicating an evaluation obtained by a user for a result of the work, … obtain, …, at least one of the plurality of logs including the same object as an object of the new work; calculate a first evaluation value of the work corresponding to the at least one of the plurality of logs based on the evaluation information … ; select a combination of tasks recommended for the new work from …; calculate a first score of the work corresponding to each of the plurality of logs based on the evaluation information …; -2-6975823.1Applicant: HITACHI, LTD.Application No.: 16/813,876 select a target log from among a plurality of obtained logs …; calculate a second score of each task of the combination of tasks included in the target log based on the first score of the work corresponding to the target log and the first score of a work diverting a part of the combination of tasks included in the target log; calculate the first evaluation value of the work corresponding to each of the plurality of obtained logs based on the second scores of the each of the plurality of obtained logs; select a target log …; select earlier tasks …; identify from the earlier tasks, analyst tasks which are tasks with a same user of the new work; calculate a second evaluation value of the user who has executed the work corresponding to the target log based on the first score of each of the plurality of obtained logs corresponding to the work diverting the part of the combination of tasks included in the target log and an analyst score, and manage the second evaluation value …; select a combination of tasks recommended for the new work …; and present the selected combination of tasks to a user of the new work, based on the work diverting, and wherein the plurality of logs each include information on a user who has executed the work. 

manage work management information for storing a plurality of logs … indicating an evaluation obtained by a user for a result of the work, … obtain, …, at least one of the plurality of logs including the same object as an object of the new work; select earlier tasks …; identify from the earlier tasks, analyst tasks which are tasks with a same user of the new work; calculate a second evaluation value of the user who has executed the work corresponding to the target log based on the first score of each of the plurality of obtained logs corresponding to the work diverting the part of the combination of tasks included in the target log and an analyst score, and manage the second evaluation value …; select a combination of tasks recommended for the new work …; and present the selected combination of tasks to a user of the new work, based on the work diverting, and wherein the plurality of logs each include information on a user who has executed the work, and thus, the claims are directed to commercial or legal interactions (including agreements in the form of contracts legal obligations advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), and thus, the claims are direct to certain methods of organizing human activity.  

Further, each of these limitations are directed to calculate a second evaluation value of the user who has executed the work corresponding to the target log based on the first score of each of the plurality of obtained logs corresponding to the work diverting the part of the combination of tasks included in the target log and an analyst score, and manage the second evaluation value …; … calculate the first evaluation value of the work corresponding to each of the plurality of obtained logs based on the second scores of the each of the plurality of obtained logs; select a target log …   , and thus, the claims are directed to mathematical relationships, and therefore, the claims are directed to the abstract grouping of mathematical concepts.



This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of, “ A computer system for determining whether a task should be diverted to improve accuracy in determining if the task should be performed, which is configured to support a work formed of a combination of a plurality of tasks so as to be executed in order to achieve a predetermined object, the computer system comprising at least one computer including: a processor; and a storage device coupled to the processor, the computer system being configured to”, “ the at least one computer being configured to:”,” in claim 1;   “the computer system , “at least one computer is configured to”, in claim 4, 5, 6 ; “A work support method for determining whether a task should be diverted to improve accuracy in determining if the task should be performed to be executed by a computer system to support a work formed of a combination of a plurality of tasks so as to be executed in order to achieve a predetermined object, the computer system including at least one computer having a processor and a storage device coupled to the processor, the computer system being configured to”, “by the at least one computer”,  in claim 7;  “by the at least one computer” 10, 11,  12;   however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components, which is not sufficient to integrate an abstract idea into a practical application.  – See MPEP 2106.05 (f)

In addition, these additional elements merely generally link the abstract idea to a field of use, namely a generic computing environment. Generally linking the use of the judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application – See MPEP 2106.05 (h). 

Furthermore, with respect to the obtain, select(ing), present(ing), these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Adding insignificant extra-solution activity to the judicial exception is not indicative of integration into a practical application. – See MPEP 2106.05 (g).

 Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 4-6, 10-12- do not integrate into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it).  Adding the words “apply it: (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05 (f) 

Further, generally linking the judicial exception to a particular technological environment or field of use   is not sufficient to amount to significantly more than an abstract idea. – See MPEP 2106.05 (h).
 
Therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. 

In addition, as noted above, with respect to the obtain, select(ing), present(ing), these elements are not sufficient to amount to significantly more than an abstract idea because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity – See MPEP 2106.05 (g).

Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 4-6, 10-12 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 

Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself,  claims 1, 4-7, 10-12 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-7, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (US 8,515,802 B2) in view of  Nielsen (CA 2,729,590).

Regarding Claim 1,  (Currently Amended)

A computer system, for determining whether a task should be diverted to improve accuracy in determining if the task should be performed, which is configured to support a work formed of a combination of a plurality of tasks so as to be executed in order to achieve a predetermined object, the computer system comprising at least one computer including: a processor; and a storage device coupled to the processor, the computer system being configured to manage work management information for storing a plurality of logs each including identification information on a work, an object of the work, a combination of tasks for the work, and evaluation information indicating an evaluation obtained by a user for a result of the work, the at least one computer being configured to:  


Yokoyama [column 2 lines 29-34] teaches an aspect of the invention is a management system for recommending changes of management jobs for a plurality of apparatuses included in one or more computer systems.

Yokoyama [column 4 lines 4-7] teaches recommending commonalization of management jobs in IT system management, Yokoyama [column 4 lines 4-7]

Yokoyama [column 5 lines 39-42] teaches FIG. 1 exemplifies a computer system 100 in this embodiment. In the computer system 100 in FIG. 1, an administrator's computer 10, client computers 20, and a server computers 30 are connected via a network., Yokoyama [column 5 lines 39-42] , [column 6 lines 36-63],[Figure 1]. 

Yokoyama [column 6 lines 62 -66] teaches the central control unit 120 (processor) works as the user operation controller and the central control unit 


Yokoyama [column 8 lines 42-45] teaches the interjob similarity degree storage part 111 stores information regarding similarity degrees between management jobs by management item to which the management jobs belong. The similarity degrees between managements jobs are predetermined in consideration of actual operations and sequences (a combination of tasks for the work) in performing the management jobs. ; Yokoyama [column 8 lines 63-66] the example of FIG. 13, the inter-department job similarity degree storage part 112 includes information on the total sums of inter-department job similarity degrees between each department and the other departments as the department specific total job similarity degrees (T13); [Yokoyama  column 9 lines 1-4] teaches the interdepartment job similarity degrees are configured  to contain data regarding the administrator (T05), the management item (T03), combinations of departments (a combination of tasks/departments for the work), and the department specific total job similarity degrees (T13). Yokoyama [column 8 lines 42-66] – [Yokoyama  column 9 lines 1-4]


Yokoyama [column 9 lines 17-26] teaches the management job change pair storage part 114 stores management costs (T17). The management costs before change (T17) are average management costs of management jobs before changing ( current) policies in individual management departments an administrator is in charge of., Yokoyama [column 9 lines 17-36].

Yokoyama [column 7 lines 55-65] teaches the management job record storage part 108 holds operation logs ( plurality of logs) when management jobs are performed, as exemplified in Fig 7.  The management job records are management job IDs (T02) (identification information on a work unique to the a combination of a management item), number of departments under current operation (T09), and operation logs (T10)., Yokoyama [column 7 lines 40-65], [Figure 7].

Yokayama [column 9 lines 36-50] teaches the commonalization recommendation storage part 115 (and evaluation information indicating an evaluation obtained by a user for a result of the work) holds information about the recommendations to be displayed in a commonalization recommendation window (FIG. 18), as exemplified in FIG. 17. The commonalization recommendations are configured to contain data regarding departments (T0l), management items (T03), management job change IDs (T15), item-specific average management costs (Tl 6), and priority degrees (T18). A priority degree indicates the degree of recommendation for a change of management jobs. The higher the priority degree is, the more reduction in management cost can be expected, so that the change of the management jobs is highly recommended.; Yokoyama [column 9 lines 49-59] teaches the commonalization storage part 116 holds similarity degrees and item-specific average management costs before and after changing policies by commonalization.  The commonalization effects indicating increase or decrease in management cost by changing management jobs (T20)., Yokoyama [column 9 lines 36-59]

(Yokoyama teaches  management job IDs (T02) ( plurality of logs each including identification information on a work.  Yokayama teaches the management costs before change (T17) (an object of the work), Yokoyama teaches the management item (T03), (a combination of tasks for the work). Yokoyama teaches effects indicating increase or decrease in management cost by changing management jobs (T20) (evaluation information indicating an evaluation obtained by a user for a result).


obtain, in a case where a new work is to be executed, at least one of the plurality of logs including the same object as an object of the new work; 


Yokoyama [column 8 lines 42--58] teaches  The inter-job similarity degree storage part 111 stores information regarding similarity degrees between management jobs by management item to which the management 45 jobs belong. The similarity degrees between management jobs are predetermined in consideration of actual operations and sequences in performing the management jobs. In this example, the similarity degree 100 means that the two management jobs are identical. The similarity degree 0 means that 50 the two management jobs are completely different. 

Yokoyama [column 9 lines 28—36]  teaches the information on management job change pairs is configured to contain data regarding management job change pair IDs (T15), administrators (T0S), management items 30 (T03), departments (T0l), management job IDs (T02), management costs before change (Tl 7), similarity degrees (T14), and priority degrees (T18). Regarding the management job IDs (T02) and the similarity degrees (T14), it stores calculated values before and after changing management jobs 35 (management policies)., Yokoyama [column 9 lines 28—36] , [Figure 16].

Yokoyama [column 15 lines 62-64] teaches in Figure 16 shows and example of management job change pairs regarding inventory where the same objects: management job ID (T02), similarity degree (T14) are measured., Yokoyama [column 15 lines 62-64], [Figure 16].


	
calculate a first evaluation value of the work corresponding to the at least one of the plurality of logs based on the evaluation information included in the at least one of the plurality of logs; 

Yokoyama [column 15 lines 62-64] teaches in Figure 16 shows and example of management job change pairs regarding inventory where counting calculated using the management cost calculation records of Fig 9 and the calculated similarity degrees of Fig 14 (similarity degrees)., Yokoyama [Figure 16]

Yokoyama [Figure 2] teaches calculating similarity degrees and create/display communalization recommendations; Yokoyama [Figure 11] teaches calculating an inter-department job similarity  (first evaluation value).;  


select a combination of tasks recommended for the new work from among combinations of tasks included in the at least one of the plurality of logs, based on the first evaluation value; 

Yokoyama  [column 9 lines 1-4] teaches the interdepartment job similarity degrees are configured  to contain data regarding the administrator (T05), the management item (T03), combinations of departments (a combination of tasks/departments for the work), and the department specific total job similarity degrees (T13). Yokoyama [column 8 lines 42-66] – [Yokoyama  column 9 lines 1-4]


Yokoyama [column 13 lines 51-56] teaches in reference to Figure 15  process S400 teaches a the process performed by the commonalization recommender.,  Yokoyama [column 14 lines 5-8] teaches the similarity degree (first evaluation 

Yokoyama [column 14 lines 9-14] teaches the commonalization recommender 104 changes management jobs (S407) for a department (S405) on each management item for recommendation (S403) and determines a priority degree of recommendation (recommendation degree) on each change pattern based on the similarity degree change and the current management cost.; Yokoyama [column 14 lines  18-30] teaches the commonalization recommended 104  calculates the similarity degree after changing the management job in accordance with the change pattern … S408, ….  The relevant department specific cost (T12 is retrieved) … S409., Yokoyama [column 14 lines 9-14], [Figure 15].

calculate a first score of the work corresponding to each of the plurality of logs based on the evaluation information included in the each of the plurality of logs; -2- 6975823.1Applicant: HITACHI, LTD. Application No.: 16/813,876 

Yokoyama [Figure 15] teaches determining a change pair with high priority (a first score)  based on the similarity degree (evaluation) ., Yokoyama [column 13 lines 55-68], [column 14 lines 18-52], [Figure 15 steps S408 -S411]

select a target log from among a plurality of obtained logs including the same object as the object of the new work;

Yokoyama [column 14 lines 02-09] teaches the similarity of degree on the management items may be used on the management item as the basis of selecting management recommendation, Yokoyama [column 14 lines 02-25], [Figure 12].




 calculate a second score of each task of the combination of tasks included in the target log based on the first score of the work corresponding to the target log and the first score of a work diverting a part of the combination of tasks included in the target log; 

Yokoyama [column 15 lines 12-18 ] teaches FIG. 17 shows an example of top three recommendations for commonalization in priority degree collected from those of FIG. 16., Yokoyama [Figure 16], [Figure 17].


Yokoyama [column 9 lines 15-50 ] teaches the management costs before change (T17), priority degrees (T18). Regarding the management job IDs (T02) and the similarity degrees (T14)  is stored before and after changing management hobs (management policies).  A priority degree indicates the degree of recommendation for a change of management jobs. The higher the priority degree (first score) the more reduction in management cost can be expected, so the change of the management jobs is highly recommend. Yokoyama [column 9  lines 15-50][Figure 16], [Figure 17] 


…


calculate a second evaluation value … corresponding to the target log based on the first score of each of the plurality of obtained logs corresponding to the work diverting the part of the combination of tasks included in the target log and an analyst score, and manage the second evaluation value in association with the target log; 

Yokoyama [Figure 7 lines 26], Figure 22 teaches calculating management cost of an administrator (an evaluation of the value of the user/administrator)

Yokoyama [column 10 lines 20-29] teach the outline of recommending commonalization will be described with reference to FIG. 2. The recommending commonalization includes five processes: obtaining operation logs of an administrator (S100), calculating management costs (S200), calculating similarity degrees (S300), creating and displaying recommendations for commonalization (S400), and applying recommended commonalization (S500).

Yokoyama [column 10 lines 27 -52] teaches every time an administrator performs a management job, the management system obtains an operation log from the start to the end of the management job and accumulates the operation logs (S100). When the administrator requests recommendations for commonalization, it calculates the management cost of each performed management job with reference to the accumulated operation logs (S200). The similarity degree on a management item (S300) is calculated from the similarity degrees among the management jobs prepared for the management item in different departments; The management system creates a recommendation for commonalization based on the calculated management costs and the similarity degrees and displays it (S400). Yokoyama [column 10 lines 20-52], [Figure 4] teach 

Figure 16 teaches management job change pair, including T18 a priority degree (First score) and T05 the administrator (user who has executed work).

Yokoyama [column 16 lines  54 -59] teaches the effect (T20) shows one of the evaluations U (Up), K (Keep), and D (Down)  (a second evaluation value in association with the target log) depending on the change in item specific average 



select a combination of tasks recommended for the new work from among the combinations of tasks included in the plurality of obtained logs, based on the first evaluation value and the second evaluation value;  

Yokoyama [column 16 lines  54 -59] teaches the effect (T20) shows one of the evaluations U (Up), K (Keep), and D (Down)  (a second evaluation value in association with the target log) depending on the change in item specific average management cost  between before and after the change.; Yokoyama [column 16 lines  54 -59], [column 9 lines 48 -53]

Yokoyama [column 17 lines 27] teaches the commonalization effect presenter 105 creates the data in a window.  The window displays comparison results on the item-specific average management costs (1206, 1207), the job-specific average management costs (1209, 1210), and the similarity degrees (1204, 1205) before and after the change for the department (1202). The arrow I208 is displayed in accordance with the effect (T20) of the common effect. If the administrator selects this option with the input device 128 or 124, the commonalization effect presenter 105 puts the changed management job back to the management job before the change. The commonalization effect presenter 105 re-changes the registered information on the management job in the management policies and 
the associated information with that on the management job before the change.

Yokoyama [column 10 lines  53 -65] teaches the  management policies are configured as shown in FIG. 3, for example, and are held in the management policy storage part 107. For example, when the management item (T03) of "software upgrading" becomes necessary to be performed, the management job of "automatically install the latest version immediately" is performed on the client the administrator can obtain the difference in management policy among departments with reference to the
information in the management policy storage part 107.



and present the selected combination of tasks to a user of the new work, based on the work diverting, and wherein the plurality of logs each include information on a user who has executed the work..  

Yokoyama [column 13 lines 54-56] teaches the details of the creating/displaying recommendations In a preferred configuration, the commonalization (S400) will be described with reference to FIG.15., Yokoyama [column 13 lines 54-56], [Figure 15].


Yokoyama [column 15 lines 34-51] teaches the recommended pairs for commonalization are displayed in descending order of the priority degree (1104, 1110, and 1116) and the recommendation window shows a predetermined number (three in the example of FIG. 18) of pairs in changing management jobs selected in descending order of the priority degree. Depending on the design, all pairs on which the priority degrees are calculated may be displayed. The recommendations for commonalization (proposals of pairs for management job change) display the similarity degrees before change (1107, 1113, and 1119). Yokoyama [column 15 lines 34-51], [Figure 17],[Figure 18]


Although highly suggested, Yokoyama does not explicitly teach:
“… calculate the first evaluation value of the work corresponding to each of the plurality of obtained logs based on the second scores of the each of the plurality of obtained logs;  select a target log from among the plurality of obtained logs; select earlier tasks using the target task whose completion date is prior than a completion date of the new work;  identify from the earlier tasks, analyst tasks which are tasks with a same user of the new work;  … the user who has executed the work…”


Nielsen teaches:
“… calculate the first evaluation value of the work corresponding to each of the plurality of obtained logs based on the second scores of the each of the plurality of obtained logs;  …” 

Nielsen teaches ticket assessment application 1240 may be used to assess tickets with respect to, for example, complexity of the locate operation, duration of the locate operation, risk of the locate operation, value of the locate operation, and skill requirements of the locate technician. Ticket assessment outcomes 1242 of ticket assessment application 1240 may include an estimated measurement, ranking, score, and/or requirement with respect to, for example, complexity, duration, risk, value, and skill. In some embodiments, each ticket assessment outcome 1242 may include the following, with respect to a locate an marking operation pursuant to the ticket: a. an estimated complexity ranking of, for example, I to 100. 1 being least complex and 100 being most complex; b. an estimated duration time in hours and/or minutes, c. an estimated risk ranking of, for example, 1 to 100. 1 being lowest risk and 100 being highest risk; d. an estimated monetary value in dollars and cents; and e. a required locate technician skill level , Nielsen [0163] and Nielsen [0251]

“… select a target log from among the plurality of obtained logs; …” 

Nielsen teaches ticket assessment application 1240 of data sources 1216 is a computer software application that provides a mechanism that allows, for  manner., Nielsen [0163]

“… select earlier tasks using the target task whose completion date is prior than a completion date of the new work; …”

Nielsen teaches  system and methods described herein may use electronic data that is associated with a locate operation to automatically assess the quality thereof in real time and/or within a defined time period, such as, for example within one day.., Nielsen [0145] ; 
Nielsen teaches for example, the automated quality assessment application 1200 of the present disclosure may automatically review "closed" or completed tickets (i.e., tickets pursuant to which a locate and marking operation has been performed) and their associated manifests (which may or may not include digital images relating to the locate operation), and/or any information relating thereto, in essentially real time and/or within a specified amount of time, such as within one day, from the ticket being closed… closed tickets may be reviewed by automatically interrogating received data associated with a locate operation against various metrics, such as time to complete work, cost to complete work, conditions at the work site, time the work was performed (proper or improper time), efficiency with which the work was performed, and/or any other suitable metric., Nielsen [0149]

 “… identify from the earlier tasks, analyst tasks which are tasks with a same user of the new work;  …” 

Same as above, Nielsen [0130], [0149], Nielsen [0251]

“… a second evaluation value of the user who has executed the work … based on the work diverting, and wherein the plurality of logs each include information on a user who has executed the work.. .” 


Nielsen [0138] –[0139] teaches assigning a numerical score to an operation (e.g., 1-100), a letter grade (e.g., A, B, C, D, F), or any other indication of quality., 
Nielsen [098] teaches technician 122 may be assigned a certain ticket and may be dispatched to a specific dig area identified in the ticker to perform a locate operation. , Nielsen [098], [Figure 2]; Nielsen teaches electronic information and/or records 1295 may include information about other aspects of the technician assigned to perform a locate operation, such as skill level, specific certifications or lack thereof, availability or schedule, past performance history, and the like., Nielsen [0174] - [0175]

Nielsen teaches the determination of quality assessment for locate and marking operations based on predetermined criteria and/or metrics that facilitate an automated determination of quality assessment. It would have been obvious prior to the effective filing date to combine recommended change of management jobs, as taught by Yokoyama, with a technician 122 may be assigned a certain ticket and may be dispatched to a specific dig area identified in the ticket to perform a locate operation, as taught by Nielsen,  to improve customer satisfaction, to identify and reduce the number of poorly performed tickets, and to improve visibility into distributed workforce operations, Nielsen [0150].



Regarding Claim 2,  (Cancelled)



Regarding Claim 3,  (Cancelled)



Regarding Claim 4,  (Currently Amended)

The computer system according to claim 1, wherein the plurality of logs each include information relating to input data on the work, and wherein the at least one computer is configured to: determine similarity between the input data on the work corresponding to each of the plurality of obtained logs and the input data on the new work; 

Yokoyama [column 8 lines 42--58] teaches  the inter-job similarity degree storage part 111 stores information regarding similarity degrees between management jobs by management item to which the management jobs belong. The similarity degrees between management jobs are predetermined in consideration of actual operations and sequences in performing the management jobs. In this example, the similarity degree 100 means that the two management jobs are identical. The similarity degree 0 means that the two management jobs are completely different. 

Yokoyama [column 9 lines 5-12] teaches the calculated similarity degree storage part 113 stores similarity degrees on management items by administrator as exemplified in FIG. 14. The calculated similarity degrees are configured to contain data regarding administrators (T05), management items (T03), and similarity degrees (T14). A similarity degree (T14) is calculated by the similarity degree calculator 103 based on the information in the management
policy storage part 107., Yokoyama [column 9 lines 5-12]



and select a combination of tasks recommended for the new work from among the combinations of tasks included in the plurality of obtained logs, based on the first evaluation value and a result of the determination of the similarity. 

Yokoyama [column 8 lines 42--67] teaches similarity degrees (first evaluation value) between management jobs by management item. The similarity degree 0 means that  the two management jobs are completely different. The similarity degrees between management jobs are held in the inter-job similarity degree storage part 111. In the example of FIG. 13, the inter-department job similarity degree storage part 112 includes information on the total sums of inter-department job similarity degrees between each department and the other departments as the department specific total job similarity degrees (T13).



Regarding Claim 5, (Currently Amended)

The computer system according to claim 1, wherein the plurality of logs each include a completion time of the work, and wherein the at least one computer is configured to select a combination of tasks recommended for the new work from among the combinations of tasks included in the plurality of obtained logs, based on the first evaluation value and the completion time of the work. 


Yokoyama [Figure 2],  [Figure 6], [Figure 7], [Figure 21], [Figure 25] and the associated text,  teach and operation log with a start and end time.; Yokoyama 



Regarding Claim 6, (Original)

The computer system according to claim 5, wherein the at least one computer is configured to: select a combination of tasks recommended for the new work from among the combinations of tasks included in the plurality of obtained logs, based on the first evaluation value; 

Yokoyama [column 17 lines 9-12] teaches the window displays comparison  results on the item-specific average management costs , and the similarity degrees (1204,1205)

Yokoyama [column 8 lines 42-45] teaches the interjob similarity degree storage part 111 stores information regarding similarity degrees (first evaluation value) between management jobs by management item to which the management jobs belong. The similarity degrees between managements jobs are predetermined in consideration of actual operations and sequences (a combination of tasks for the work) in performing the management jobs. ; Yokoyama [column 8 lines 63-66] the example of FIG. 13, the inter-department job similarity degree storage part 112 includes information on the total sums of inter-department job similarity degrees between each department and the other departments as the department specific total job similarity degrees (T13);


determine whether the new work is required to be executed again based on a result of the new work executed based on the selected combination of tasks; 



Yokoyama [column 9 lines 43-50] teaches the higher the priority degree, is, the more reduction in management cost can be expected, so that the change of the management jobs is highly recommended (executed again)

Yokoyama [column 15  43- 60] teaches the recommendations for commonalization (proposals of pairs for management change) display the similarity degrees before change… by checking a checkbox (I103,m I109, or I115), the designated change is performed.  The commonalization recommender 104 saves the change in 55 the management policy storage part 107 in accordance with the details of the change for commonalization designated in the commonalization recommendation window by the administrator (S501)., Yokoyama [column 15  43- 60], [Figure 19].

Yokoyama [column 16 lines 1-40] teaches updating the management job (T04) with the change of the management job ID.; Yokoyama [column 16 lines  18- 24]  After changing management policies (set management jobs) (new work) in accordance with a commonalization recommendation the changed management job is performed. , Yokoyama [column 16 lines 1-40],[Figure 21]

and select, in a case of determining that the new work is required to be executed again, a combination of tasks recommended for the new work from  among the combinations of tasks included in the plurality of obtained logs, based on the first evaluation value and the completion time of the work.  

[Same as above] Yokoyama [column 15  43- 60], [Figure 19], Yokoyama [column 9 lines 43-50], Yokoyama [column 16 lines 1-40],[Figure 21




Regarding Claim 7, (Currently Amended)

A work support method for determining whether a task should be diverted to improve accuracy in determining if the task should be performed to be executed by a computer system to support a work formed of a combination of a plurality of tasks so as to be executed in order to achieve a predetermined object, the computer system including at least one computer having a processor and a storage device coupled to the processor, the computer system being configured to manage work management information for storing a plurality of logs each including identification information on a work, an object of the work, a combination of tasks for the work, and evaluation information indicating an evaluation obtained by a user for a result of the work, the work support method including: a first step of obtaining, by the at least one computer, in a case where a new work is to be executed, at least one of the plurality of logs including the same object as an object of the new work; a second step of calculating, by the at least one computer, a first evaluation value of the work corresponding to the at least one of the plurality of logs based on the evaluation information included in the at least one of the plurality of logs; a third step of selecting, by the at least one computer, a combination of tasks recommended for the new work from among combinations of tasks included in the at least one of the plurality of logs, based on the first evaluation value; calculating, by the at least one computer, a first score of the work corresponding to each of the plurality of logs based on the evaluation information included in the each of the plurality of logs; selecting, by the at least one computer, a target log from among a plurality of obtained logs including the same object as the object of the new work; -5- 6975823.1Applicant: HITACHI, LTD. Application No.: 16/813,876calculating, by the at least one computer, a second score of each task of the combination of tasks included in the target log based on the first score of the work corresponding to the target log and the first score of a work diverting a part of the combination of tasks included in the target log, wherein the second step includes calculating, by the at least one computer, the first evaluation value of the work corresponding to each of the plurality of obtained logs based on the second scores of the each of the plurality of obtained logs; selecting, by the at least one computer, a target log from among the plurality of obtained logs; selecting, by the at least one computer, earlier tasks using the target task whose completion date is prior than a completion date of the new work; identifying, by the at least one computer, from the earlier tasks, analyst tasks which are tasks with a same user of the new work; calculating, by the at least one computer, a second evaluation value of the user who has executed the work corresponding to the target log based on the first score of each of the logs corresponding to the work diverting the part of the combination of tasks included in the target log, and managing the second evaluation value in association with the target log; wherein the third step includes selecting, by the at least one computer, a combination of tasks recommended for the new work from among the combinations of tasks included in the plurality of obtained logs, based on the first evaluation value and the second evaluation value; and and a fourth step of presenting, by the at least one computer, the selected combination of tasks to the user of the new work. 


These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 7 is directed to “ a  work support method to be executed by a computer system to support a work formed of a combination of a plurality of tasks so as to be executed in order to achieve a predetermined object, the computer system including at least one computer having a processor and a storage device coupled to the processor, the computer system being configured to manage work management information for storing a plurality of logs each including”, “by the at least one computer,”, Yokoyama discloses method as claimed [column 5 lines 36 - 67] – [column 6 lines 1-67], [Figure 1]. 

Regarding Claim 8,  (cancelled)



Regarding Claim 9, (Cancelled)



Regarding Claim 10, (Currently Amended)

The work support method according to claim 7, wherein the plurality of logs each include information relating to input data on the work, and wherein the third step includes: determining, by the at least one computer, similarity between the input data on the work corresponding to each of the plurality of obtained logs and the input data on the new work; and selecting, by the at least one computer, a combination of tasks recommended for the new work from among the combinations of tasks included in the plurality of obtained logs, based on the first evaluation value and a result of the determination of the similarity. 

[similar to claim 4]



Regarding Claim 11, (Currently Amended)

The work support method according to claim 7, wherein the plurality of logs each include a completion time of the work, and wherein the third step includes selecting, by the at least one computer, a combination of tasks recommended for the new work from among the combinations of tasks included in the plurality of obtained logs, based on the first evaluation value and the completion time of the work. 

[similar to claim 5]



Regarding Claim 12, (Original)

The work support method according to claim 11, wherein the third step includes selecting, by the at least one computer, a combination of tasks recommended for the new work from among the combinations of tasks included in the plurality of obtained logs based on the first evaluation value, and wherein the work support method further includes: determining, by the at least one computer, whether the new work is required to be executed again based on a result of the new work executed based on the selected combination of tasks; and selecting, by the at least one computer, in a case of determining that the new work is required to be executed again, a combination of tasks recommended for the new work from among the combinations of tasks included in the plurality  of obtained logs, based on the first evaluation value and the completion time of the work.

[similar to claim 6]



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sang (US 2018/0,174,090 A1) discloses production planning and measuring the work time of workers. Sang (US-10699225-B2) teache  a process of applying the predictive model to the capability information of the target worker and the  process of displaying the estimated work status.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center 





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623